       Case 7:19-cv-04726-CS-LMS Document 28 Filed 07/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 PERKINS,

                                Plaintiff,
                - against -
                                                                     19CV4726 (CS)(LMS)
 COMMISSIONER OF SOCIAL SECURITY,
                                                                             ORDER
                                Defendant.


LISA MARGARET SMITH, U.S.M.J.

       On May 4, 2020, Plaintiff's counsel filed a motion for attorneys' fees, Docket # 25. To

date, Defendant has neither filed papers in response to the motion nor contacted the Court to

request an extension of time in which to do so. Accordingly, the Court hereby orders that

Defendant shall file papers in opposition to the motion for attorneys' fees by no later than July

16, 2020. Plaintiff's reply, if any, shall be filed by no later than July 23, 2020.

       Should Defendant fail to oppose the motion, the Court may recommend that the motion

be granted by default.

Dated: July 2, 2020
       White Plains, New York

                                              SO ORDERED,


                                              _____________________________________
                                              Lisa Margaret Smith
                                              United States Magistrate Judge
                                              Southern District of New York




                                                 1
